internal_revenue_service cor-126405-00 date uilc number info release date the honorable jo ann emerson u s house of representatives washington d c attention eric david dear ms emerson this letter is in response to constituent ates kced whether the internal revenue your inquiry dated date on behalf of a service is going to raise the business standard mileage rate which is currently cents per mile we are pleased to tell you that the business standard mileage rate will rise to cents per mile on date hope this information is helpful please call john t sapienza jr identification_number at if you have any questions sincerely heather c maloy associate chief_counsel income_tax accounting
